 USDC IN/ND case 3:21-cv-00080-JD-MGG document 3 filed 02/08/21 page 1 of 2


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 CHARLES E. JUSTISE, SR.,

                          Petitioner,

                          v.                                  CAUSE NO.: 3:21-CV-80-JD-MGG

 WARDEN,

                          Respondent.

                                       OPINION AND ORDER

        Charles E. Justice, Sr., a prisoner proceeding without a lawyer, filed a habeas

corpus petition challenging his 2008 child molestation conviction in Marion County

under cause number 49G06-0608-FA-159374. 1 (ECF 1.) Pursuant to Rule 4 of the Rules

Governing Section 2254 Cases, the court must review the petition and dismiss it “[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief[.]”

        A review of public court records reflects that Mr. Justise previously filed a

federal habeas petition challenging the same conviction he is challenging here. Justise v.

Superintendent, No. 3:12-CV-826, 2014 WL 7272761, at *1 (N.D. Ind. Dec. 18, 2014). His

petition was denied on the merits, and the court also denied him a certificate of

appealability. Id. Mr. Justise appealed, but the U.S. Court of Appeals for the Seventh




        1 In his petition, Mr. Justise lists the docket number for his criminal case as 49G06-1601-PC-

003703, but that is the docket number for his state post-conviction proceeding. See Justise v. State, 129
N.E.3d 839 (Table), 2019 WL 2707509 (Ind. Ct. App. 2019).
 USDC IN/ND case 3:21-cv-00080-JD-MGG document 3 filed 02/08/21 page 2 of 2


Circuit denied his request for a certificate of appealability, and also denied his petition

for rehearing and rehearing en banc. Justise, No. 3:12-CV-826, ECF 36-1 and ECF 36-2.

       Under the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”), Mr.

Justise cannot proceed with a new habeas petition challenging this same conviction

unless he obtains prior authorization from the Circuit. 28 U.S.C. § 2244(b)(3)(A). There

is no indication from his filing that he has obtained such authorization. Because this

court lacks jurisdiction to hear an unauthorized successive petition, the petition must be

dismissed. 28 U.S.C. § 2244(a); Burton v. Stewart, 549 U.S. 147, 157 (2007).

       For these reasons, the petition (ECF 1) is DISMISSED for lack of jurisdiction. The

clerk is DIRECTED to close this case.

       SO ORDERED on February 8, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             2
